Citation Nr: 1342140	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-35 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to a higher initial rating for service-connected anxiety disorder, not otherwise specified (NOS), with phobia of snakes and spiders, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in pertinent part, denied service connection for tinnitus and a left knee disability.  

This matter was previously before the Board in December 2012 at which time it was remanded for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

By a March 2013 rating decision, the RO implemented a grant of service connection for anxiety disorder, NOS, with phobia of snakes and spiders, and rated this disability as 10 percent disabling.  In the April 2013 statement, the Veteran submitted what can be construed as a notice of disagreement with respect to the 10 percent disability rating.  As will be discussed further, under these circumstances, a Statement of the Case (SOC) should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.  

(The issue of entitlement to a higher initial rating for the service-connected anxiety disorder, NOS, with phobia of snakes and spiders, is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  It is as likely as not that left knee arthritis, status post medial arthrotomy is attributable to his military service.

2.  The Veteran does not have tinnitus that is attributable to his military service.  


CONCLUSIONS OF LAW

1.  The Veteran has left knee arthritis, status post medial arthrotomy that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to the Veteran's claim of service connection for tinnitus, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through an October 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the October 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned October 2008 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the October 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the tinnitus claim on appeal.  The Veteran's service and post-service treatment records have been associated with the claims file and/or scanned into the Virtual VA claims processing system.  Also, the Veteran's Social Security Administration (SSA) records have been retrieved and associated with the claims file.  Indeed, neither the Veteran nor his representative has otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  

The Veteran also underwent a VA examination concerning his claim of service connection for tinnitus in January 2009, March 2009 and January 2013.  The Board finds that collectively, these medical reports are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2013 examination included a review and discussion of the Veteran's existing medical records, an interview with the Veteran, including a discussion regarding his medical history, and an audiological evaluation.  The opinions provided by the March 2009 and January 2013 audiologists address all of the pertinent evidence of record, to include statements given by the Veteran at the time of his examinations, and provide a complete rationale for the opinions provided.  The Board finds that the January 2013 opinion, combined with the March 2009 opinion and January 2009 examination report contains sufficient evidence by which to evaluate the Veteran's claim, and further finds that the March 2009 and January 2013 VA opinions are supported both by the evidence of record and the reasons stated therein.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Left Knee Disability

The Veteran contends to have injured his left knee while stationed at the Tok Lee Air Force Base in Thailand after sustaining a potential shrapnel wound in the knee as a result of a nearby explosion.  The Veteran asserts that his current left knee disability is related to this in-service event.  See Veteran's statements dated in February 2009, July 2009 and date stamped as having been received in June 2010.  

The Board finds that service connection for the left knee disability is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed with a left knee disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  In this regard, the Veteran underwent an x-ray of the left knee in May 2006, the findings of which demonstrated "narrowing of the medial compartment, almost bone-on-bone with surrounding small degenerative arthritis spurs."  The Veteran was subsequently afforded a VA examination in March 2009, at which time he described the circumstances surrounding his in-service injury and explained why he waited until after his discharge to seek treatment for his left knee condition.  According to the Veteran, after his separation from service he regularly sought medical care for his left knee condition through his private physician, L.R., M.D., who referred him to the St. Louis Orthopedic Institute for physical therapy and treatment for the left knee.  The Veteran also recalled undergoing an open arthrotomy with debridement procedure several years after his discharge.  During the VA examination, he underwent an additional x-ray of the left knee, the findings of which revealed moderate osteoarthritis.  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with osteoarthritis of the left knee, status post medial arthrotomy (sometime in 1975) to the medial aspect of the left knee.  

Turning to the second element required for service connection, although the clinical evaluation of the lower extremities was shown to be normal and the Veteran did not report experiencing any problems in his left knee at the December 1973 separation examination, service treatment records associated with his period of service with the National Guard reflect that the Veteran presented at a military hospital in March 1974, with complaints of pain in the left lateral knee region.  The Veteran explained that his left leg was originally struck and injured by a brick while he was on active duty in September 1973.  Results from the physical examination and x-ray of the left knee were negative for any abnormalities.  

As for the third element required for service connection, after interviewing the Veteran regarding his medical history and evaluating his left knee, the March 2009 VA examiner diagnosed the Veteran with having osteoarthritis of the left knee, status post medial arthrotomy, and noted that in the absence of any service treatment records documenting "actual in service contact with medical," he would be resorting to mere speculation as to the etiology and actual onset of trauma to the Veteran's left knee.  

This same VA examiner had another opportunity to review the Veteran's claims file in May 2013.  Based on his review of the claims file, which included additional treatment records generated at the St. Louis VA Medical Center (VAMC), and treatment records issued by the Veteran's private treatment providers, all of which documented the Veteran's ongoing complaints of, and treatment provided for, his left knee disability, the VA examiner concluded that the Veteran's left knee disability was at least as likely as not incurred in, or caused by his claimed in-service injury.  According to the VA examiner, although review of the claims file did not provide additional details "apart from those already gleaned in the 2009 exam" the fact that the Veteran recalled the in-service events in such detail helped affirm his opinion.  

As such, because there is medical opinion evidence of a relationship between the Veteran's currently diagnosed left knee disability and service, the Board finds that the third element required for service connection has also been satisfied.  Having reviewed the record, the Board finds that the Veteran has provided credible lay statements regarding the onset of his left knee injury in service.  His lay statements are supported by the service and post-service treatment records that document his recollection of having injured his knee during his period of active duty.  These records and the Veteran's current symptoms were reviewed by a medical professional who concluded that it was at least as likely as not that the Veteran's left knee disability was incurred in service.  The doctor was fully apprised of the Veteran's medical history and his opinion was supported by the evidence of record.  Moreover, the opinion has not been contradicted by any other medical evidence.  As such, the VA examiner's opinion is found to be highly probative and entitled to great weight.  Based on the totality of the evidence, the Board finds that the Veteran currently has a left knee disability that is related to his active military service.  Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


Tinnitus

The Veteran contends that he has tinnitus as a result of his exposure to acoustic trauma while working near the flight line in service.  See February 2009 and July 2009 Statements of the Veteran.  According to the Veteran, for a period of time in service he worked in a building that was directly next to the aircraft runway, and, as a result, he was exposed to extreme noises and sounds produced from the aircraft.  See January 2009 VA examination report.  The Veteran further contends to have experienced hearing problems and chronic ringing in his ears since service.  See June 2009 Statement of Veteran.  

The Veteran's DD form 214 reflects that he served on active duty from March 1971 to December 1973 and that his military occupational specialty (MOS) was that of Inventory Management Specialist.  The DD form 214 further reflects that the Veteran received the Vietnam Service Medal award in service.  The Veteran's personnel records also include his Performance Reports for the periods from March 1971 to December 1971, January 1972 to July 1972, and July 1972 to July 1973 - all of which describe his duties while working as an Inventory and Research Clerk in service.  

The Veteran's service treatment records are negative for any complaints of, or treatment for, ear problems, to include a ringing sound in the ears.  At the December 1973 examination conducted pursuant to the Veteran's separation from service, the clinical evaluation of his ears and drums was shown to be normal and the Veteran was shown to have a hearing loss profile of 'H1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Although the Veteran reported a history of eye trouble and broken bones on his medical history report, he denied a history of ear, nose, or throat trouble or hearing loss.  Significantly, no ear disability was noted by the examiner at this evaluation.  

In addition to the service treatment records that are devoid of any signs of hearing problems or tinnitus, the Board notes that there is no objective evidence of tinnitus until many decades after the Veteran's separation from service.  The first post-service evidence associated with his claims file that is relevant to this claim is his September 2008 application seeking service connection for tinnitus.  Therefore, the Board finds that tinnitus did not manifest in service or in the immediate post-service years.  

The Veteran was afforded a VA audiological examination in connection with his claim in January 2009, at which time he provided his military history and described his exposure to aircraft noises and sounds while working in a building next to the aircraft runway in service.  According to the Veteran, he worked as an automobile mechanic after his separation from service and he first noticed the ringing sound in his ears approximately thirty years prior.  He described his tinnitus as "a moderate bilateral high-pitched sound" that occurs "approximately three times per day for up to one minute" in duration, and attributed his tinnitus to his in-service noise exposure.  The examiner diagnosed the Veteran with tinnitus but determined that an opinion concerning the nature and etiology could not be provided without resorting to speculation.  

The Veteran's claims file was reviewed by another VA audiologist in March 2009, who after weighing the evidence of record, concluded that the Veteran's tinnitus was not related to service.  In reaching this conclusion, the VA audiologist noted that the service records were absent for any documented complaints of hearing loss or tinnitus, and further noted that the Veteran denied a history of hearing problems upon separation from service.  According to the VA audiologist, "due to the absence of acoustic damage and lack of documentation to support...tinnitus upon separation it is not a[t] least as least as likely as not that the [V]eteran's...tinnitus [is] related to his military service."  

Pursuant to the December 2012 Board remand, the Veteran was afforded another VA audiological examination in January 2013, at which time he described his exposure to aircraft noises and sounds while serving as an Inventory Specialist in the military.  Based on his review of the claims file, as well as his evaluation of the Veteran, the VA audiologist diagnosed the Veteran with having tinnitus and determined that the Veteran's tinnitus was less likely than not caused by or a result of his military noise exposure.  In reaching this opinion, the VA audiologist relied on the service treatment records, to include the December 1973 separation examination report, which were negative for any complaints of tinnitus or signs of ear trouble.  The VA audiologist further noted there was no evidence of acoustic trauma in service.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus.  The January 2013 VA examination confirms that the Veteran currently suffers from tinnitus.  However, even taking into account the Veteran's claims of exposure to acoustic trauma while in service, both the March 2009 and January 2013 VA examiners found no link between any current tinnitus and military service.  Noting that the evidence did not show any complaints or signs of tinnitus during service, or at the Veteran's separation from active duty, and that the evidence was clear for any evidence of acoustic trauma in service, both the March 2009 and January 2013 VA examiners concluded that the Veteran's current tinnitus was not caused by or a result of his military service.  

The Board finds persuasive the absence of medical evidence showing a nexus between the Veteran's service and current tinnitus.  In that connection, the Board notes that both VA audiologists acknowledged the Veteran's complaints of in-service noise exposure and hearing problems that began in service, but nonetheless concluded that it was less likely than not that the Veteran's current tinnitus was in fact due to his reported exposure to acoustic trauma in service or otherwise related to service.  In so finding, both examiners looked to the Veteran's service treatment records, which were negative for any signs or complaints of, or treatment for hearing problems, in ultimately finding that any current tinnitus was not likely related to service.  Indeed, both VA audiologists' opinions encompass a detailed review of the Veteran's treatment records both during and after service and provide explanations that support the opinions provided.  This evidence is not contradicted by any other medical evidence of record; there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including his reported in-service exposure to acoustic trauma, and his current tinnitus.  

Moreover, the Veteran was noted in his December 1973 separation examination report, to have normal hearing on audiological testing.  In light of the fact that the Veteran had the opportunity to report any health problems at discharge, and did note a history of eye trouble and broken bones, the Board concludes that if he was in fact experiencing symptoms of a ringing sound in his ears he very likely would have reported these symptoms as well.  The objective evidence reflects hearing within normal limits at discharge and the Veteran's failure to discuss any signs of tinnitus at service separation suggests that tinnitus was not a problem at the time.  Additionally, when considering the Veteran's contentions, the VA audiologists nevertheless concluded that tinnitus was less likely than not related to service.  Furthermore, post-service information in the record refers to a diagnosis no earlier than January 2009 for tinnitus, following the Veteran's claim for benefits.  All of this leads to the conclusion that the Veteran's statements regarding in-service onset of tinnitus that has continued to the present are not likely credible.  

As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between current tinnitus and military service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  As noted above, the Board acknowledges that the Veteran has reported that he first experienced a ringing sound in his ear during service that has continued to the present.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's report of continuity of symptomatology of tinnitus is not supported by the other evidence, particularly the opinion of the March 2009 and January 2013 VA examiners who, collectively, evaluated the Veteran, reviewed his claims file, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the likely explanation.  His version of events is, as noted above, directly contradicted by the December 1973 separation examination report, which was negative for any signs or indications of ear problems, to include tinnitus.  

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA audiologists' opinions are adequate for deciding this appeal.  The Board is persuaded by these opinions because of the audiologists' expertise and because the record is consistent with the explanations provided.  Because the VA audiologists' opinions are not controverted by any other medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for tinnitus must be denied.  

Accordingly, the Board concludes that the weight of the evidence is against the claim of service connection for tinnitus.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not help the Veteran.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for left knee arthritis, status post medial arthrotomy is granted.  

Entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran was awarded service connection for his anxiety disorder, NOS, with phobia of snakes and spiders in a March 2013 rating decision.  He was assigned a 10 percent disability evaluation for this disability.  In statements dated in April 2013, the Veteran contended that he is entitled to a higher disability rating for this disability.  This statement was made within one year of the notice of the March 2013 rating decision.  A notice of disagreement (NOD) as to this issue can therefore be construed from that statement.  See 38 C.F.R. § 20.201.  The claims file does not reflect that a statement of the case (SOC) in response to the Veteran's disagreement has been furnished to him.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when an appellant files a timely NOD as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issue of entitlement to an initial rating in excess of 10 percent for anxiety disorder, NOS, with phobia of snakes and spiders should be issued.  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC regarding the claim for a initial rating in excess of 10 percent for anxiety disorder, NOS, with phobia of snakes and spiders.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should this claim be certified to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


